Exhibit 10.1

CIGNA Corporation
Compensation Program for Independent Vice Chairman/Chairman of the Board of
Directors
Effective July 1, 2009 to December 31, 2010

This Compensation Program (“Program”) applies to Isaiah Harris, Jr. for his
service as the independent Vice Chairman of the Board of CIGNA Corporation
(“CIGNA”) from July 1, 2009 to December 31, 2009 and as the independent Chairman
of the Board of CIGNA from January 1, 2010 to December 31, 2010 (collectively
referred to as Mr. Harris’s “Independent Board Leadership Position”).
Compensation under this Program is in addition to and not in lieu of
compensation under the CIGNA Corporation Non-Employee Director Compensation
Program, amended and restated effective January 1, 2008, which continues to
apply to Mr. Harris for his service as a member of the CIGNA Board of Directors.

I. Retainer



During any calendar quarter in which Mr. Harris fills the Independent Board
Leadership Position, he will receive a quarterly retainer payment of $180,000.
This quarterly retainer will be paid in cash each quarter.

II. Other Compensation

In light of the significant commitment of time and effort that Mr. Harris is
expected to devote to service in the Independent Board Leadership Position, and
in order to ensure that he is appropriately compensated for his efforts on
behalf of the Board based on an assessment of the actual demands entailed by the
position and the needs of CIGNA during the time that Mr. Harris fills the
Independent Board Leadership Position, Mr. Harris may be paid additional
compensation as set forth in this Section II.

Mr. Harris is eligible to receive:



  •   a one-time award of up to $1,450,000 payable in cash (the “Cash Award”);
and



  •   payout from a stock unit award with a grant-date value of $1,450,000 (the
“Units”)

which shall vest and be payable as set forth below.

1

 

1



--------------------------------------------------------------------------------



 



A. Unit Award

The number of Units awarded is determined by dividing $1,450,000 by the average
of the high and the low CIGNA common stock price (as reported on the Composite
tape or successor means of publishing the stock price) on the award date. The
number of Units awarded is rounded up to the next whole Unit.

Units were awarded to Mr. Harris on August 3, 2009, the first day of the next
open window period following his July 1, 2009 commencement of service in the
Independent Board Leadership Position.

B. Conditions for Payment of Units and Cash Award

No Unit or Cash Award payment will be made to Mr. Harris unless he remains in
active service as a member of the CIGNA Board of Directors through the end of
the Service Period. The “Service Period” will last from July 1, 2009 to the
earlier of December 31, 2010, or Mr. Harris’s death or Disability. “Disability”
means, in accordance with Section 22(e)(3) of the Internal Revenue Code, being
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of 12 months.

After the end of the Service Period, the Corporate Governance Committee of
CIGNA’s Board of Directors (the “Committee”) shall recommend, for approval by
the full Board of Directors:



  1.   The number of Units, if any, for which Mr. Harris will receive payment
(the “Eligible Units”), and



  2.   The amount of the Cash Award, if any, to be paid to Mr. Harris.

The Committee’s determination and the Board’s approval will be based upon their
evaluation of Mr. Harris’s time and commitment in the Independent Board
Leadership Position (including whether he served in the Independent Board
Leadership Position through December 31, 2010), the nature and complexity of
issues faced by Mr. Harris during the Service Period and Mr. Harris’s
effectiveness in addressing any such issues and in representing the Board while
filling the Independent Board Leadership Position. The Board’s determination
shall be final and binding.

C. Timing of Payment of Eligible Units and Cash Award

1. Eligible Units

The cash value of any Eligible Units is payable in a lump sum in March of the
year following the year the Service Period ends, but no later than March 15 of
such year. The value of each Eligible Unit at payout is equal to the closing
price of CIGNA common stock (as reported on the Composite tape or successor
means of publishing the stock price) on the last business day of February of the
year following the year the Service Period ends.

2

 

2



--------------------------------------------------------------------------------



 



Any Units that are not Eligible Units (the “Forfeited Units”) will be forfeited
and Mr. Harris will cease to have any rights under the Forfeited Units, as of
the date the Board approves the number of Eligible Units.

2. Cash Award

Any Cash Award is payable in a lump sum in March of the year following the year
the Service Period ends, but no later than March 15 of such year.

III. Other Benefits

The Company will reimburse Mr. Harris for reasonable business expenses and for
certain tax obligations he would not otherwise have incurred but for his service
in connection with his Independent Board Leadership Position.

IV. General

To the extent that a benefit under the Program is subject to Internal Revenue
Code Section 409A (“Section 409A”), it is intended that this Program as applied
to that benefit comply with the requirements of Section 409A, and the Program
shall be so administered and interpreted.

In the event of Mr. Harris’s death before payment of all amounts due under this
Program, the remaining amounts shall be paid at the times specified above to
Mr. Harris’s surviving spouse or, if he has no surviving spouse, to his estate.

In the event of a combination or exchange of shares of CIGNA common stock,
merger, consolidation, rights offering, separation, reorganization or
liquidation, or any other change in CIGNA’s corporate structure, the Board may
make such equitable adjustments, to prevent dilution or enlargement of rights,
as it may deem appropriate, in the number of Units outstanding. Outstanding
Units shall be adjusted proportionally to reflect any recapitalization, stock
split or stock dividend affecting CIGNA common stock. Units issued as a
consequence of any such changes in CIGNA’s corporate structure or shares shall
be subject to the same restrictions and provisions applicable to the Units with
respect to which they are issued.

3

 

3



--------------------------------------------------------------------------------



 



Mr. Harris’s right to receive Program benefits represents an unsecured claim
against CIGNA’s general assets. Except as otherwise permitted by applicable law,
no right to receive Program payments shall be transferable or assignable by Mr.
Harris or subject in any manner to anticipation, sale, alienation, pledge,
encumbrance, attachment or garnishment by his creditors, and any such attempt
shall be void and of no force or effect.

Mr. Harris was elected by CIGNA’s shareholders to serve as a director on their
behalf. He serves in the Independent Board Leadership Position at the behest of
CIGNA’s Board of Directors, which may change the Board leadership and governance
structure as it deems appropriate from time to time. The compensation program
for the Independent Chairman of the Board will be reviewed by the Committee on
an annual basis, and the next review will occur in 2011.

4

 

4